Citation Nr: 0003633	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Guillain-Barre 
syndrome.

2.  Entitlement to service connection for respiratory 
disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1969, followed by a period of service in the United 
States Air Force Reserve from approximately July 1973 to July 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no medical diagnosis of current Guillain-Barre 
syndrome or any residuals thereof.

2.  There is a state of equipoise of the positive evidence 
with the negative evidence on the question of whether or not 
the veteran's current respiratory disability is related to 
his period of active military service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for Guillain-Barre syndrome is not well-grounded.  38 
U.S.C.A. § 5107(a). 

2.  Chronic respiratory disability was incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110,; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Factual Background

Initially, the Board notes that as the veteran had active 
service in the United States Air Force from September 1965 to 
August 1969 followed by reserve service. 

The veteran is claiming service connection for Guillain-Barre 
syndrome and for a respiratory disorder variously diagnosed 
as hyperactive airways disease, chronic respiratory 
rhinosinusitis, and trachea bronchitis.  The veteran's 
original claim for service connection, received in October 
1997, listed the claimed conditions, but the veteran did not 
include an explanation as to his basis for those claims.  
After the RO denied the veteran's claims in a March 1998 
rating decision, he submitted a notice of disagreement in 
March 1998 and indicated that it is his "strong belief that 
these conditions are the direct result of ... exposure to toxic 
substances while working on the flight line during active 
duty in the USAF."  

In the veteran's substantive appeal, received in October 
1998, he stated that when he first entered active military 
service, he did not have any of the respiratory disorders 
that he currently has.  However, he indicated that after he 
commenced working on the flight line he began to experience 
respiratory problems, including flu-like symptoms, sinusitis, 
dizziness, and nausea.  The veteran maintained that his 
symptoms continued to manifest, and in 1973 he was diagnosed 
with Guillain-Barre syndrome.  In short, he claimed "that my 
respiratory condition was incurred during my active duty 
service."  In the July 1998 hearing, the veteran testified 
that he performed aircraft maintenance during active military 
service and for one year during service in the Reserve.  The 
veteran stated that while performing this work, he was 
exposed to a large number of toxins and fumes.  

The Board has reviewed all of the medical evidence of record, 
which reveals the following, in summary.  During active 
military service, in December 1965 and September 1966 he was 
noted to have flu-like symptoms.  In December 1965, he was 
diagnosed with an acute upper respiratory infection and 
bronchitis.  Following active duty service, the veteran's 
Reserve records reveal that in February 1974, he was noted to 
have recovered from Guillain-Barre syndrome.  In April 1974, 
he was noted to have a history of Guillain-Barre syndrome, 
which was 96-99 percent resolved.  A December 1975 record 
noted Guillain-Barre syndrome, resolved.  A September 1979 
record reflected complete recovery from Guillain-Barre 
syndrome, and an October 1979 record noted bronchitis.  

The medical evidence following the veteran's active duty 
service reveals that from March 1982 to April 1982, the 
veteran was hospitalized at St. Joseph Hospital, with a 
discharge diagnosis of  "hyperactive airway disease with 
sinusitis, right maxillary, and tracheobronchitis; history 
compatible with twitchy lung syndrome; observation for 
immunodeficiency, none found; costochondral fracture, second 
costochondral junction on the right secondary to coughing; 
irritable bowel syndrome; status post Guillain-Barre 
syndrome."  The attending physician was F.F. Marschalk, M.D.  

A May 1988 private medical record from Charles H. Banov, 
M.D., indicates that he had treated the veteran since 1982 
for rhinosinusitis and tracheobronchitis.  The veteran was 
also noted to be hypersensitive to a number of common 
inhalant allergens, and he had some recent recurrent 
bronchitis.  

An October 1991 statement from Dr. Marschalk indicated that 
from September 1973 to November 1973, the veteran was treated 
for Guillain-Barre syndrome, which Dr. Marschalk referred to 
as an "acute episode of illness."  Dr. Marschalk further 
stated that since that time, the veteran has been subject to 
recurrent respiratory tract infections including mycoplasma 
pneumonia, tracheobronchitis, and sinusitis.  Dr. Marschalk 
opined that "[i]t is medically documented that exposure to 
noxic and toxic inhalants triggers [the veteran's] 
respiratory episodes."

In an August 1997 statement from Dr. Marschalk, he opined 
that "because of all [the veteran's] exposure on Flight Line 
to noxious and toxic substances that he is experiencing what 
we call hyperreactive airways disease that is ongoing and is 
service connected." (emphasis in original).

In November 1997, the veteran underwent a VA examination.  
The examiner noted that the veteran had a history of reactive 
airways disease since the 1980s, which is manifested by 
episodes of wheezing and sinusitis.  The veteran indicated 
that this problem began after he worked on the flight line, 
and was exposed to noxious chemicals.  Allergy testing had 
revealed that he was allergic to trees, grass, dust mites, 
chemical fumes, and feathers.  The veteran reported that he 
had had an episode of Guillain-Barre syndrome in the past, 
but that it was totally resolved.  Pulmonary function tests 
demonstrated FEV1 of 3.75, which is 91 percent of predicted, 
and FVC was 4.72, which is 93 percent of predicted.  The 
examiner described these findings as normal.  Blood pressure 
was 132/80, and cardiovascular was normal.  The assessment 
was reactive airways disease.  The examiner opined that 
"since the patient's exposure to noxious chemicals he has 
sustained reactive airways disease manifesting itself as 
chronic respiratory allergies, rhinosinusitis and 
tracheobronchitis."  The assessment also included 
"Guillain-Barre syndrome, resolved."

In an August 1998 private medical report from C. W. Wimberly, 
Jr., M.D., it was noted that a review of the veteran's 
records revealed a long history of tracheobronchitis, 
respiratory allergies and sinusitis.  Dr. Wimberly indicated 
that he had treated the veteran since "years ago after 
release from active duty."  Dr. Wimberly further indicated 
that the records revealed "quite an occupational exposure to 
chemicals, fumes and allergens ... [and that] [f]light line 
exposure was quite positive after review with his 
occupational exposures."  In conclusion, the doctor opined 
that "the veteran has suffered occupational damage to his 
respiratory system and should be rated service connected."

The Board acknowledges that in addition to the foregoing 
medical evidence, the veteran has submitted copies of medical 
treatises and articles regarding exposure to toxins.  

Analysis

A.  Guillain-Barre Syndrome

Although the hospitalization report for the period during 
which the veteran was treated for Guillain-Barre syndrome is 
not of record, the medical and other evidence is consistent 
that the veteran was treated for this syndrome in 1973. 

However, there is no medical diagnosis of current Guillain-
Barre syndrome or any residuals thereof.  In fact, as 
summarized above, the medical evidence of record consistently 
indicates that the veteran had completely recovered from 
Guillain-Barre syndrome in the 70s, and that the condition 
had "resolved."  The Board notes that an integral element 
for any claim for service connection is evidence that the 
veteran has the claimed disability.  See Mercado-Martinez, 11 
Vet. App. at 419.  While the Board does not dispute that the 
veteran was treated for Guillain-Barre syndrome in 1973, 
there is no evidence that the veteran currently suffers from 
Guillain-Barre syndrome, or any residuals thereof.  As such, 
in the absence of any medical diagnosis of current 
disability, the claim for entitlement to service connection 
for Guillain-Barre syndrome is not well-grounded.  38 
U.S.C.A. § 5107(a).

B.  Respiratory Disability

The veteran contends that his current respiratory disorder is 
related to his exposure to various toxins during active 
military service while working on the flight line, performing 
aircraft maintenance.  Given the evidence of a medical 
diagnosis of current disability and medical evidence 
suggesting a link to the veteran's military service, the 
Board finds that the veteran's claim for service connection 
for a respiratory disorder, variously diagnosed as 
hyperactive airways disease, chronic respiratory 
rhinosinusitis, and trachea bronchitis, is well-grounded 
under 38 U.S.C.A. § 5107(a).  After reviewing the record, the 
Board also finds that the duty to assist the veteran has been 
met. 

As summarized earlier in this decision, the veteran's service 
medical records reflect treatment for flu-like symptoms, an 
upper respiratory infection, and bronchitis.  It is clear 
from the veteran's DD-Form 214, that his specialty during 
service was aircraft maintenance.  Following service 
separation, there is substantial medical evidence of record 
that reflects treatment for respiratory disorders, diagnosed 
as hyperactive airway disease with sinusitis, 
tracheobronchitis, rhinosinusitis, hyperreactive airways 
disease, and reactive airways disease.  More significantly, 
the physicians rendering these diagnoses have, for the most 
part, drawn a positive correlation between the veteran's 
current respiratory disorder and his exposure to toxins 
during active military service.  Significantly, there are no 
medical opinions of record that specifically negate such a 
relationship.  As such, the Board finds that resolving all 
remaining reasonable doubt in the veteran's favor, the 
evidence supports a finding that the veteran's current 
respiratory disability is related to his active military 
service.  38 U.S.C.A. § 5107(b). 


ORDER

The veteran's claim of entitlement to service connection for 
Guillain-Barre syndrome is not well-grounded.  To this 
extent, the appeal is denied.

Entitlement to service connection for chronic respiratory 
disability is warranted.  To this extent, the appeal is 
granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

